Case ft-o008s Doc 1-1 Filed 02/17/21 Page1of2

B104 (FORM 104) (08/07)

ZI-43

 

 

 

 

“ADVERSARY PROCEI DING COVER: SHEET ADVERSARY PROCEEDING NUMBER
(Instructions on Reverse) (Court Use Only)
PLAINTIFFS DEFENDANTS
Marriott Hotel Services, Inc. Wardman Hotel Owner, L.L.C. and Pacifi ic
Life Insurance Company GS omg
ATTORNEYS (Firm Name, Address, and Telephone No.) | ATTORNEYS (If Known) a

Lindsay C. Harrison and Jessica Ring Amunson of Jenner & Block LUP, 1099 New York Ave, NW Ste 800,
Washington OC 20001 (202-639-8000)
John M. Quinn and Coleen Cfiman of Etheridge, Quinn, Kemp, Rowan & Hartinger, 33 Wood Ln, Rockville, MD
20850 (301-762-1608)

Brian D. Frey of Aiston & Bird, LLP, 950 F. St NW, Washington, Dc 20004 @0z.230-8
David Wender snd Grant Stein of Alston & Bird LLP, 1201 West Peachtree Sti NW, Atlal
(404-881-7354)

Stephen McAuliffe of Miles & Stockbridge, 11 N. Washington St. 700, Rockwile, MD 20880 (401-. 73-4800)
Todd E. Soloway of Pryor Cashmen LLP, 7 Times Sq. New York, New York T0080.(212- 252) A

 

 

 

 

PARTY (Check One Box Only) PARTY (Check One Box Only) : =
O Debtor OU.S. Trustee/Bankruptcy Admin © Debtor oOwU.S. Trustee/Bankruptey ‘Adniss =
O Creditor Other O Creditor fOther TO oo ow
O Trustee 1 Trustee = 2 co S

 

CAUSE OF ACTION (WRITE A BRIEF STATEMENT OF CAUSE OF ACTION, INCLUDING ALL US. STATUTES I INVOLVED)

Breach of contract claims.

 

 

NATURE OF SUIT

(Number up to five (5) boxes: as with lead cause of action as 1, first alternative cause as 2, second alternative cause as 3, etc.)

 

FRBP 7001(1) — Recovery of Money/Property
11-Recovery of money/property - §542 turnover of property
oO 12-Recovery of money/property - §547 preference
13-Recovery of money/property - §548 fraudulent transfer
14-Recovery of money/property - other |

|
|
FRBP 7001(2) — Validity, Priority or Extent of Lien
ma 21-Validity, priority or extent of lien or other interest in property

FRBP 7001(3) — Approval of Sale of Property
31-Approval of sale of property of estate and of a co-owner - §363(h)

FRBP 7001(4) — Objection/Revocation of Discharge
41-Objection / revocation of discharge - §727(c),(d),(e)

FRBP 7001(5) — Revocation of Confirmation
51-Revocation of confirmation

FRBP 7001(6) — Dischargeability
66-Dischargeability - §523(a)(1),(14),(14A)|priority tax claims
Oo 62-Dischargeability - §523(a)(2), false pretenses, false representation,
actual fraud

CI 67-Dischargeability - §523(a)(4), fraud as fi ciary, embezzlement, larceny

(continued next column).

FRBP 7001(6) — Dischargeability (continued)
61-Dischargeability - §523(a)(5), domestic support
68-Dischargeability - §523(a)(6), willful and malicious injury
63-Dischargeability - §523(a)(8), student loan
64-Dischargeability - §523(a)(15), divorce or separation obligation
(other than domestic support)
65-Dischargeability - other

FRBP 7001(7) — Injunctive Relief
71-Injunctive relief — imposition of stay
72-Injunctive relief — other

FRBP 7001(8) Subordination of Claim or Interest
81-Subordination of claim or interest

FRBP 7001(9) Declaratory Judgment
91-Declaratory judgment

FRBP 7001(10) Determination of Removed Action
01-Determination of removed claim or cause

Other
(7) ss-stpa Case ~ 15 U.S.C. §§78aaa et.seq. |
02-Other (e.g. other actions that would have been brought in state court
if unrelated to bankruptcy case)

 

C1 Check if this case involves a substantive issue of state law

O Check if this is asserted to be a class action under FRCP 23

 

O Check if a jury trial is demanded in complaint

 

Demand $

 

 

Other Relief Sought

 

 

 

 

 

 

 
Case 21-00043 Doc 1-1 Filed 02/17/21 Page 2 of 2

B104 (FORM 104) (08/07), Page 2

7 *
%

 

BANKRUPTCY CASE IN WHICH THIS ADVERSARY PROCEEDING ARISES

 

 

NAME OF DEBTOR BANKRUPTCY CASE NO.
Wardman Hotel Owner, L.L.C. 21-10023 (JTD)
DISTRICT IN WHICH CASE IS PENDING DIVISION OFFICE NAME OF JUDGE

US Bankruptcy Court for the District of Delaware

 

John T. Dorsey

 

RELATED ADVERSARY PROCEEDING (IF ANY)

 

 

ADVERSARY

 

PLAINTIFF DEFENDANT
PROCEEDING NO.
DISTRICT IN WHICH ADVERSARY IS PENDING DIVISION OFFICE NAME OF JUDGE

 

 

 

SIGNATURE OF ATTORNEY (OR PLAINTIFF)

non Cy

 

 

DATE
February 16, 2021

 

 

PRINT NAME OF ATTORNEY (OR PLAINTIFF)
Brian D. Frey

 

 

INSTRUCTIONS

The filing of a bankruptcy case creates an "estate" under the jurisdiction of the bankruptcy court which consists of
all of the property of the debtor, wherever that property is located. Because the bankruptcy estate is so extensive and the
jurisdiction of the court so broad, there may be lawsuits over the property or property rights of the estate. There also may be
lawsuits concerning the debtor’s discharge. If such a lawsuit is filed in a bankruptcy court, it is called an adversary

proceeding.

A party filing an adversary proceeding must also must complete and file Form 104, the Adversary Proceeding Cover
Sheet, unless the party files the adversary proceeding electronically through the court’s Case Management/Electronic Case
Filing system (CM/ECF). (CM/ECF captures the information on Form 104 as part of the filing process.) When completed,
the cover sheet summarizes basic information on the adversary proceeding. The clerk of court needs the information to
process the adversary proceeding and prepare required statistical reports on court activity.

The cover sheet and the information contained on it do not replace or supplement the filing and service of pleadings
or other papers as required by law, the Bankruptcy Rules, or the local rules of court. The cover sheet, which is largely self-
explanatory, must be completed by the plaintiff's attorney (or by the plaintiff if the plaintiff is not represented by an
attorney). A separate cover sheet must be submitted to the clerk for each complaint filed.

Plaintiffs and Defendants. Give the names of the plaintiffs and defendants exactly as they appear on the complaint.

Attorneys, Give the names and addresses of the attorneys, if known.

Party. Check the most appropriate box in the first column for the plaintiffs and the second column for the defendants.

Demand. Enter the dollar amount being demanded in the complaint.

Signature. This cover sheet must be signed by the attorney of record in the box on the second page of the form. If the

plaintiff is represented by a law f
attorney, the plaintiff must sign.

 

firm, a member of the firm must sign. If the plaintiff is pro se, that is, not represented by an

 

 
